DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-16 stand  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in both lines 1-2 and line 5 recite the perimeter as being a “unitary perimeter portion”.  In Applicant’s disclosure the perimeter is not an independent unitary part that is attached to the circumscribed area. The term  portion means a section of a unit, such as a section of the door module.   As disclosed in the instant application the perimeter is a portion 
Claim 8 contains the trademark/trade name “American Society Testing and Materials (ASTM)”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods or methods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe an organization and a testing standard, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ziegler US Patent No. 7,059,658.
Ziegler discloses a vehicle door module comprising 

(claim 1) a unitary perimeter portion and areas circumscribed by the perimeter portion (See internal carrier shell in figure 1a), wherein the circumscribed areas comprise a polyolefin and have a thickness of 1 to less than 1.8 millimeters that extends across each circumscribed area, (see column 4, lines 8-16) and the unitary  perimeter portion comprises a polyolefin and a reinforcing filler (see “fibers” filler in abstract).

In regard to claim 4, Ziegler discloses the circumscribed areas further comprise a reinforcing filler (see column 2, lines 17 -24). 

In regard to claim 7, Ziegler discloses wherein the polyolefin of the perimeter portion has a viscosity greater than or equal to the polyolefin of the circumscribed areas (the carrier (1), including the carrier core and carrier perimeter, is described as being made from polypropylene reinforced by natural fibers fillers; see column 2, lines 17 -24, hence the polyolefin must have equal properties throughout including the perimeter and circumscribed arears). 

In regard to claim 8, Ziegler’s polyolefin is impregnated with natural fibers and is inherently viscous equal to or greater than 130 grams per 10 minute. 

In regard to claim 9, Ziegler discloses wherein the perimeter portion and the circumscribed areas both comprise polypropylene (the carrier (1), including the carrier core and carrier perimeter, is described as being made from polypropylene reinforced by natural fibers fillers; see column 2, lines 17 -24).

In regard to claim 10, Ziegler discloses a carrier having a perimeter portion and circumscribed area wherein their thicknesses are equal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Valentage WO 2007/111787 in view of Takashi JP HO8118481.
The Valentage publication discloses a vehicle door module comprising:
 (claim 1) a perimeter portion (the generally planar door inherently has an outer perimeter) and areas circumscribed by the perimeter portion (the panel shown in figure 3A) , wherein the circumscribed areas comprise a polyolefin (see paragraph # 57) and have a thickness of 1 to less than 1.8 millimeters (see paragraph #30, wherein the module wall is described as being 1mm) 

The claimed invention is distinguishable from Valentage et al by its recitation of the perimeter portion additionally comprising of a reinforcing filler.

 It is deemed to have been obvious to one of ordinary skill in the art to employ reinforcing fibers about the periphery as taught by Takashi with Valentage’s door module to improve its strength and rigidity.

 In regard to claim 2, the fibers in Takashi are glass. 

In regard to claim 10, claim 10 recites the perimeter portion having a thickness that is greater than or equal to the thickness of the circumscribed area. Valentage as modified by Takashi has a perimeter portion thicker than the circumscribed area on account of the Takashi reference which teaches only spraying the fiber on the perimeter portion. Hence, the perimeter portion is thicker than the circumscribed area by the amount of the thickness of the fiber.

Claims 2, 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Ziegler et al US Patent No. 7,059,658 in view of Tufano CN 107206632.
Ziegler meets claim limitations as applied above.
The claimed invention is distinguishable from Ziegler by its recitation of the perimeter portion glass fiber present in an amount of 25 to 40 weight percent (claims 2 and 3), based on the total weight of the perimeter portion.
The Tufano et al publication discloses employing fiber reinforced polypropylene to construct substrates. The composition is 10% - 70% by weight glass fiber (see attached machine translation of abstract). The composition is disclosed as being employed to manufacture a door module (see attached machine translation). 


In regard to claim 5, wherein the reinforcing filler in the circumscribed areas comprises glass fiber. The Ziegler patent discloses a carrier being made from polypropylene impregnated with natural fibers. The carrier (1), including the carrier core and carrier perimeter, are described as being made from polypropylene reinforced by natural fibers fillers; see column 2, lines 17 -24. It is deemed to have been obvious to one of ordinary skill in the art to substitute glass fibers as taught by Tufano for the natural fibers in Ziegler for a longer lasting and stronger composite. 

In regard to claims 3 and 6, the attached machine translation of Tufano discloses the polypropylene composition production method, the polypropylene composition comprises, by weight, 10-70 wt % of glass fiber 

In regard to claim 8, the attached machine translation of Tufano discloses the polypropylene composition production method, the polypropylene composition comprises, by weight, 10-70wt % of glass fiber, composition within this range inherently has a viscosity greater than or equal to 130 grams per 10 minutes as determined by ASTM D 1238.


Response to Arguments
Applicant's arguments filed February 4, 2022, have been fully considered but they are not persuasive.  
The Applicant has amended independent claim 1 to recite the perimeter portion as being unitary and the polyolefin thickness of 1 mm- 1.8 mm extending across the circumscribed area.  
The Applicant argues that the door module 1 in Ziegler is not one unitary piece it is a multi-shell product formed of a plurality of pieces.  It is first noted that Applicant’s “door module” is part of a multi-shell door assembly product.  Applicant’s door module “has 
	With respect to Applicant’s argument that Valentage only teaches thinner areas in area that doe the circumscribing itself has been considered.  Applicant has not pointed to a specific area in Valentage’s speciation to support this statement.  IN paragraph #30 of the specification  Valentage describes and illustrates small break control notches 330 at a few locations having a depth of .25 mm at some locations as seen in  figure 3A of Velentage.   Claim 1 does not exclude  such structure as reading on its claim limitations, claim 1 recites that “the thickness of 1 mm to less than 1.8 millimeters (mm) that extends across each circumscribed area”.  Claim 1 does not recite that each of the circumscribed areas has a uniform thickness over the entire area it only recites that the thickness  “extends across each circumscribed area”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612